DETAILED ACTION
Claims 1-6 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Examiner acknowledges Applicant's claim to priority to Provisional Application 62/790,281 filed on January, 9, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Both claims 5 and 6 are directed to executing the method of and dependent 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Sulistiono et al. “Integrating Seismic and Well Data into Highly Detailed Reservoir Model through AVA Geostatistical Inversion” (hereinafter “Sulistiono”), in view of Sacramento et al. “Combined Convolutional Neural Network for High Frequency Restoration in Acoustic Impedance Images” (hereinafter “Sacramento”).
Regarding claim 1, Sulistiono teaches receiving, …, a seismic dataset representative of a subsurface volume of interest; (Page 2 Introduction, Figures 1 and 2, Page 3 Methodology, a seismic dataset is received and used in the Inversion process)
inverting, …, the seismic dataset to generate an ensemble of coarse-scale seismic parameters, (Abstract, Page 3-5 Methodology, Figure 3, The data is inverted prior to up-scaling)
wherein the inverting may use one of Bayesian models with Markov Chain Monte Carlo (MCMC) sampling, simulated annealing, partial swarm, or analytic Bayes formulations; (Page 3-5 Methodology, The geostatistical inversion algorithm uses a combination of Bayesian probabilistic inference and Markov Chain Monte Carlo methods)

Examiner’s Note: The limitation “the inverting may use…” is a contingent limitation as set forth in MPEP 2111.04 (II). As such, giving patentable weight to the limitation is not required. However, in the interest of compact prosecution, the cited piece of prior art has been mapped to the limitation.

receiving, … , fine-scale lithotype models; (Page 3-5 Methodology, Figure 3, The data is upscaled during the workflow)

Sulistiono does not explicitly teach A computer-implemented method of generating fine-scale subsurface reservoir properties, comprising: one or more processors developing, via the one or more processors, deep learning neural networks based on transfer learning using the fine-scale lithotype models to generate a conditional probability distribution of high-resolution reservoir parameters; generating, via the one or more processors, an ensemble of high-resolution reservoir parameters using the deep learning neural network to condition the ensemble of coarse-scale seismic parameters; and displaying, on a user interface, the ensemble of high-resolution reservoir parameters.
	Sacramento teaches A computer-implemented method of generating fine-scale subsurface reservoir properties, comprising: (Page 2 Section I Introduction, Page 4 Section B Proposed Architecture, The Model enhances the resolution of the images)
one or more processors (Page 4 Section C Implementation Details, the program is run on matlab, which is run on a computer with a processor)
developing, via the one or more processors, deep learning neural networks based on transfer learning using the fine-scale lithotype models to generate a conditional probability distribution of high-resolution reservoir parameters; (Page 2 Section I Introduction, Page 4 Section B Proposed Architecture, Figures 1-5, a convolutional neural network is used to generate a conditional probability distribution of enhanced resolution parameters)
generating, via the one or more processors, an ensemble of high-resolution reservoir parameters using the deep learning neural network to condition the ensemble of coarse-scale seismic parameters; and (Page 2 Section I Introduction, Page 4 Section B Proposed Architecture, Figures 1-5, a convolutional neural network is used condition the seismic parameters to create the enhanced resolution parameters)
displaying, on a user interface, the ensemble of high-resolution reservoir parameters. Page 2 Section I Introduction, Page 4 Section B Proposed Architecture, Page 4 Section C 
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sulistiono with Sacramento as the references deal with upscaling reservoir parameters, in order to implement a system that uses neural network to condition the reservoir parameters. Sacramento would modify Sulistiono by using the neural network to condition the reservoir parameters during the upscaling process. The benefit of doing so is the proposed CNN recovers the high frequencies magnitudes absent in blurry images and the methodology is promising for deblurrying acoustic impedance images due to its capability to learn blurry kernels, highlight edges and contour in wedge shaped lithologies in addition to predict the continuousness of rock property. (Sacramento Page 7 Section V Conclusion)

In regards to claim 5, it is the system embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Examiner’s Note: As the prior art contains software run on computers and computer generated models, the additional computer components are taught by the reference.

In regards to claim 6, it is the computer readable medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sulistiono, in view of Sacramento, and in further view of Landa USPPN 2008/0162100.

Regarding claim 2, the combination of Sulistiono and Sacramento teach the limitations of claim 1. The combination of Sulistiono and Sacramento does not explicitly teach performing, via the one or more processors, flow simulation for each image in the ensemble of high-resolution reservoir parameters to generate an ensemble of flow simulation results.
Landa teaches performing, via the one or more processors, flow simulation for each image in the ensemble of high-resolution reservoir parameters to generate an ensemble of flow simulation results.([0028], flow simulation is run during the “scale-up” process)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Sulistiono and Sacramento with Landa as the references deal with upscaling reservoir parameters, in order to implement a system that performs flow simulation during the scaling up process. Landa would modify Sulistiono and Sacramento by performing flow simulation during the upscaling process. The benefit of doing so is all values that affect the reservoir model are calculated as some parameters may affect the reservoir model at the scale used to construct a geological model, and others can affect a flow simulation model which results from the process of coarsening (scale-up). (Sacramento Page 7 Section V Conclusion)

Regarding claim 3, the combination of Sulistiono, Sacramento and Landa teach the limitations of claim 2. The combination of Sulistiono and Sacramento does not explicitly teach further comprising receiving flow-related data at the one or more processors and comparing the flow-related data to the ensemble of flow simulation results.
Landa teaches further comprising receiving flow-related data at the one or more processors and comparing the flow-related data to the ensemble of flow simulation results. ([0010], [0028]-[0030], [0044]-[0063], The flow data and reservoir data is compared and a likelihood function is used)

Regarding claim 4, the combination of Sulistiono, Sacramento and Landa teach the limitations of claim 3. The combination of Sulistiono and Sacramento does not explicitly teach further comprising using some criteria to select those models from the ensemble of flow simulation results that fit the flow-related data within a set variance.
Landa teaches further comprising using some criteria to select those models from the ensemble of flow simulation results that fit the flow-related data within a set variance. ([0010], [0028]-[0030], [0044]-[0063], the set of parameters are chosen based on the likelihood function and must be within the feasibility regions)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Grana et al. “Probabilistic petrophysical-properties estimation integrating statistical rock physics with seismic inversion”: Also teaches using an inversion technique for determining reservoir parameters.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147